--------------------------------------------------------------------------------

Exhibit 10.3
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
August 5, 2011, by and between INNOVATIVE MATERIALS GROUP, LLC, a California
limited liability company (the "Buyer"), and LIQUIDMETALS TECHNOLOGIES, INC., a
Delaware corporation (the “Seller”).
 
RECITALS:
 
A.           The Seller desires to sell to the Buyer, and the Buyer desire to
purchase from the Seller, all of the stock (the “Stock”) held by Seller in
Advanced Metal Materials (Weihai) Co., Ltd., a Chinese limited liability company
and wholly owned subisidiary of Seller (the “Company”).
 
B.            The Seller and Buyer desire to consummate the purchase and sale of
the Stock upon the terms and conditions set forth in this Agreement.
 
Now, therefore, in consideration of the foregoing recitals and the terms,
covenants, and agreements set forth herein, the parties hereto agree as follows:
 
SECTION 1.
Purchase and Sale of Common Stock
 
1.1           Sale of Stock.  At the Closing (as defined below), the Seller
shall sell to the Buyer, and the Buyer shall purchase from the Seller, the
Stock, free and clear of all liens, claims, and encumbrances other than
conditions or approvals required by the governmental authorities of the People’s
Republic of China.  The purchase price for the Stock (the “Purchase Price”) will
be an amount equal to Seven Hundred Twenty Thousand and 00/100 U.S. Dollars
($720,000 USD).  The aggregate Purchase Price will be paid as follows:  (i) at
the Closing, the Seller will apply to the payment of the Purchase Price the
$520,000 deposit previously paid by Buyer to Seller (the “Deposit”), and (ii)
the $200,000 balance of the Purchase Price will be paid in the form of a
Promissory Note in substantially the form attached as Exhibit A hereto.
 
1.2           Closing.  The purchase and sale of the Stock by the Buyer (the
“Closing”) shall take place at the offices of the Company on the date hereof, or
at such other time and place upon which the parties shall mutually agree.
 
1.3          Approval of Chinese Authorities.  The parties will cooperate in
good faith and use their reasonable commercial efforts to obtain from the
applicable authorities of the People’s Republic of China all necessary approvals
or registrations necessary to effectuate the transactions contemplated hereby
(the “Approvals”).  Buyer will be responsible for all out-of-pocket expenses of
the parties’ relating to obtaining the Approvals.  In the event that the
Approvals have not been obtained by December 31, 2011 or in the event that the
parties earlier agree in writing that the Approvals cannot be obtained (an
“Approval Failure”), then this Agreement shall terminate and be null and void
and of no further force and effect as of the date of the Approval Failure, and
all transactions hereunder shall be deemed to be resinded as of the Approval
Failure.

 
 

--------------------------------------------------------------------------------

 
 
1.4           Satisfaction of Payable to PRI.  In addition to the other
obligations herein, on or before the Closing, Buyer shall provide to Seller
documentation from PRI reasonably acceptable to Seller that, as of the Closing,
Seller and its subsidiaries shall have no outstanding obligation to PRI.
 
SECTION 2.
Representations and Warranties of the Seller
 
The Seller hereby makes the following representations and warranties to the
Buyer, all of which shall survive the Closing:
 
2.1           Ownership of Stock.
 
(a)      The Stock is owned by the Seller free and clear of all liens,
encumbrances, charges, and assessments of every nature and subject to no
restrictions with respect to transferability.  The Seller has full power and
authority to assign and transfer the Stock to the Buyer in accordance with the
terms hereof.
 
(b)      Except for this Agreement, there are no outstanding options, contracts,
calls, commitments, agreements, rights to purchase, rights of first refusal,
proxies, powers of attorney, demands, or rights of any character relating to the
Stock.
 
2.2           Authority.  Other than the Approvals, no act, consent, or
proceeding on the part of any person or entity is necessary to authorize this
Agreement and the transfer and sale of the Stock pursuant hereto.  This
Agreement constitutes the valid and binding agreement of the Seller, enforceable
in accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization, or other laws affecting creditors’ rights generally,
and by general equitable principles.
 
SECTION 3.
Representations and Warranties of the Buyer
 
The Buyer hereby makes the following representations and warranties to the
Seller, all of which shall survive the Closing:
 
3.1           Information.  The Buyer understands that a purchase of the Stock
involves a high degree of risk and substantial uncertainty, and there can be no
assurance the Company’s business objectives will be obtained.  The Buyer further
represents that it believes that it has received all the information that it
considers necessary or appropriate for deciding whether to purchase the
Stock.  Buyer understands that, other than the specific representations and
warranties set forth in Section 2 above, Seller makes no representations and
warranties regarding the Stock, the Company, or the Company’s assets or
liabilities, or any other matter whatsoever.

 
2

--------------------------------------------------------------------------------

 
 
3.2           Authorization; Power.  The Buyer has all requisite legal power and
authority to execute and deliver this Agreement and to carry out and perform its
obligations under the terms of this Agreement and the transactions contemplated
hereby.  This Agreement, when executed and delivered by the Buyer, will
constitute a valid and legally binding obligation of the Buyer, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.
 
3.3           Broker’s and Finders’ Fees.  The Buyer has not incurred, and will
not incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or any similar charges in connection with this Agreement
or any transaction contemplated hereby.
 
3.4           Information.  The Buyer has deliverd to Seller a true, correct,
and complete list of persons or entities who have a beneficial interest in the
units or other equity securities of the Buyer and Performance Material Korea
Co., Ltd. (“PMK”) or who have a right to acquire any such units or other equity
securities.
 
SECTION 4.
Miscellaneous
 
4.1           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.
 
4.2           Assignment. The rights and obligations of the Buyer hereunder may
not be assigned, transferred or encumbered without the prior written consent of
the Seller.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and the permitted successors and assigns of the parties.
 
4.3           Governing Law; Disputes. The validity, construction, enforcement,
and interpretation of this Agreement are governed by the laws of the State of
California without regard to principles of conflict of laws.  All disputes
arising from or relating to this Agreement or the transactions contemplated
hereby shall be resolved exclusively in the state or federal courts located in
Orange County, California.
 
4.4           Amendments.  This Agreement may not be amended except in a writing
executed by the party against whom enforcement of the amendment is sought.
 
4.5           Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original, and all of which, together, shall
constitute the same instrument.

 
3

--------------------------------------------------------------------------------

 

 
4.6           Headings.  The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.
 
4.7           Expenses.  Each of the parties shall bear its own expenses and the
expenses of its counsel and other agents in connection with the transactions
contemplated hereby.


[Signatures on following page(s)]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the day and year first above written.
 

 
SELLER
       
LIQUIDMETAL TECHNOLOGIES, INC.
       
By:
/s/ Thomas Steipp
   
Thomas Steipp, President
        Address:   30452 Esperanza   Rancho Santa Margarita, CA 92629          
   
BUYER:
        INNOVATIVE MATERIALS GROUP, LLC        
By:
/s/ John Kang
       
Name: 
John Kang
       
Title:
          Address:   2749 Saturn St.   Brea, CA 92821


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PROMISSORY NOTE
 
$200,000.00
 
Rancho Santa Margarita, California
   
August 5, 2011

 
FOR VALUE RECEIVED, INNOVATIVE MATERIALS GROUP, LLC, a California limited
liability company (the “Payor”), hereby agrees to pay to LIQUIDMETAL
TECHNOLOGIES, INC., a Delaware corporation (the “Holder”), at 30452 Esperanza,
Rancho Santa Margarita, California 92629, or at such other place as the Holder
may designate in writing from time to time, the principal sum of TWO HUNDRED
THOUSAND DOLLARS ($200,000.00), together with interest on the principal balance
of this obligation from time to time remaining unpaid, at the rate and at the
times provided in this Note.  All payments required by this Note must be by
legal tender of the United States of America.  This Note is being issued
pursuant to that certain Stock Purchase Agreement of even date herewith between
Payor and Holder (the “Stock Purchase Agreement”).  In the event of the
occurrence of an Approval Failure (as defined in the Stock Purchase Agreement),
this Note shall be deemed to be cancelled and paid in full.
 
1.             Interest.  The outstanding principal amount of this Note shall
bear interest beginning on the date of this Note at a rate equal to eight
percent (8%) per annum, calculated on the basis of a 360-day year for the actual
number of days elapsed through the actual payment date.  Interest shall accrue
and be paid at maturity with the principal balance.
 
2.             Method of Repayment.  The total amount of this Note shall be paid
in one payment on the first (1st) anniversary of the date of this Note.
 
3.             Prepayments.  This Note may be prepaid at Payor’s option without
the consent of the Holder, either in whole or in part, at any time and from time
to time without premium or penalty.

 
 

--------------------------------------------------------------------------------

 

4.             Events of Default.  For purposes of this Note, an “Event of
Default” is:  (i) a failure to pay any portion of the principal amount or
interest on this Note when due, (ii) admission by the Payor of its inability to
pay its debts generally as they become due or otherwise acknowledges its
insolvency; (iii) the filing of a petition in bankruptcy by the Payor or the
execution by the Payor of a general assignment for the benefit of creditors;
(iv) the filing against the Payor of a petition in bankruptcy or a petition for
relief under the provisions of the federal bankruptcy code or another state or
federal law for the relief of debtors and the continuation of such petition
without dismissal for a period of ninety (90) days or more, or (v) the Payor’s
ceasing to carry on business, or the termination of the License Agreement of
even date herewith between Payor and Holder by reason of a material breach
thereof by Payor.  Upon or after the occurrence of an Event of Default, then
Holder may, upon written notice to the Payor, declare all of the then
outstanding principal amount of this Note and any accrued plus unpaid interest
thereon to be due and payable immediately.
 
5.             Waivers.  No delay on the part of the Holder in exercising any
right or remedy hereunder shall operate as a waiver of such right or remedy.  No
single or partial exercise of a right or remedy shall preclude other or further
exercise of that or any other right or remedy.  The failure of the Holder to
insist upon the strict performance of any term of this Note, or to exercise any
right or remedy hereunder, shall not be construed as a waiver or relinquishment
by the Holder for the future of that term, right or remedy.  No waiver of any
right of the Holder hereunder shall be effective unless in writing executed by
the Holder.
 
6.             Severability.  The unenforceability or invalidity of any
provision or provisions of this Note as to any persons or circumstances shall
not render that provision or those provisions unenforceable or invalid as to any
other provisions or circumstances, and all provisions hereof, in all other
respects, shall remain valid and enforceable.
 
7.             WAIVER OF JURY TRIAL.  THE PAYOR AND THE HOLDER ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY MAY BE WAIVED.  EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS NOTE.
 
8.             Binding Effect.  This Note shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.

 
2

--------------------------------------------------------------------------------

 
 
9.             Governing Law and Venue.  This Note shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of choice of law thereunder.  The exclusive venue for
any judicial or arbitration proceedings arising out of this Note or the
obligations hereunder shall be in the state or federal courts located in Orange
County, California.
 
10.           Compliance With Usury Laws.  As it is the intent of all parties to
this transaction to abide by the interest limitations of any applicable usury
law, it is expressly agreed, anything herein to the contrary notwithstanding,
that the Holder shall not be allowed or entitled to collect any interest (or any
sum which is considered interest by law) which is in excess of any legal rate
applicable hereto.  Should any amount be collected hereunder which would cause
the interest to exceed said lawful rate, such part of said amount in excess of
the lawful rate shall automatically be credited to principal, or, if all
principal amounts have been paid, shall be refunded to Payor.  The provisions of
this Note are hereby modified to the extent necessary to conform with the
limitations and provisions of this paragraph.  This paragraph shall govern over
all other provisions in any document or agreement now or hereafter existing.
 
11.           Costs.  In the event that this Note is collected by law or through
attorneys at law, or under advice therefrom, the Payor hereby agrees to pay all
costs of collection, including reasonable attorneys’ fees an costs, whether or
not suit is brought, and whether incurred in connection with collection, trial,
appeal, bankruptcy or other creditors’ proceedings or otherwise.
 
12.           Application of Payments.  All principal, interest and any other
amounts due under this Note shall be payable in lawful money of the United
States of America at the place or places above stated.  All payments shall be
credited first to costs and expenses, if any, incurred by Holder in collecting
any amounts due hereunder, second to accrued but unpaid interest, third to
principal and any other amounts due hereunder.
 
IN WITNESS WHEREOF, the Payor has executed and delivered this Note effective as
of the date stated above.
 

 
PAYOR:
       
INNOVATIVE MATERIALS GROUP, LLC
       
By:
/s/ John Kang
   
Name:  John Kang
   
Title:  Partner

 
 
4

--------------------------------------------------------------------------------